Citation Nr: 1825584	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the recoupment of severance pay by withholding VA disability compensation benefits was proper, and whether the Veteran still owes $18,893.00 for recoupment of severance pay.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service, including from August 1984 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  In April 2017, the Veteran testified at a Travel Board hearing conducted before the undersigned.  

The Board observes that in October 2016, the Veteran submitted a power of attorney in favor of Disabled American Veterans/Veterans of Foreign Wars of the United States.  Although the Veteran signed the VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," no representative from the Veterans Service Organizations named by the Veteran signed it.  The Veteran appeared pro se at his hearing, and VA's internal claims tracking system, the Veterans Appeals Control and Locator System (VACOLS), shows that he has no representative.  In light of the above, the Board concludes that the Veteran is self-represented in this appeal.  

After the hearing, additional evidence was submitted by the Veteran.  As the Veteran's substantive appeal was filed after February 2013, a waiver of RO review is not required.  See 38 U.S.C. § 7105(e)(1) (2012).  Consequently, a remand for review of this additional evidence is not necessary.  

The issues of a petition to reopen the previously denied claim of service connection for a right knee disorder and for an increased rating for the service-connected left knee disability being referred have been raised by the record at the April 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



FINDING OF FACT

The Veteran received disability severance pay in the amount of $22,032.00 upon his discharge from service in July 1989; this amount must be deducted from his VA compensation benefits, including the remaining $18,893.00.


CONCLUSION OF LAW

The continued recoupment of severance pay by withholding the Veteran's VA disability compensation is proper.  10 U.S.C. §§ 1174, 1212 (2012); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.700 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

Where entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received disability severance pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of severance pay subject to recoupment of the severance pay.  Where payment of severance pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of severance pay.  38 C.F.R. § 3.700(a)(3).

The Veteran was separated from active service in July 1989.  His DD Form 214 indicates that he received disability severance pay in the amount of $22,032.00.  An October 1989 rating decision granted service connection for a left knee disability; the notice letter informed the Veteran that his award would be withheld until his severance pay had been recouped.  A review examination for his disability was scheduled for November 1992, which the Veteran did not attend.  A December 1992 letter notified the Veteran of the proposal to stop his disability payments no earlier than May 1993 due to his not attending the examination.  A March 1993 letter notified the Veteran that his compensation would be stopped effective March 1, 1993.  There is no indication that these notices were returned as undeliverable.  

In a January 2013 rating decision, the disability rating for the left knee disability was resumed effective January 2012 when a claim was received.  The notification letter informed the Veteran that $3,139.00 had been withheld from August 1989 to March 1993 and that $18,893.00 needed to be withheld until the severance pay was paid back.  At his hearing, the Veteran testified that he did not know why his compensation was stopped in 1993 and that he did not authorize such.  He further testified that by his calculations, his severance pay should be been recouped by late 2008 or early 2009.

In this case, the evidence clearly shows that the Veteran's compensation benefits were stopped in March 1993 as discussed above.  Letters notifying the Veteran that his benefits would be stopped were sent in December 1992 and March 1993.  The presumption of regularity is applicable here.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996).  The Veteran has not submitted evidence to rebut the presumption of regularity in favor of the VA.  Consequently, the Board presumes that the December 1992 and March 1993 letters were sent to the Veteran. 

As the Veteran's disability compensation was stopped in March 1993, no benefits were withheld from March 1993 until his current claim was received in January 2012, when the rating for his left knee disability was resumed.  The recoupment of an amount equivalent to the Veteran's severance pay from his VA disability compensation is required under 10 U.S.C. § 1174(h)(2).  The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the overpayment of VA compensation in the amount of severance pay received by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C. § 1174; 38 C.F.R. § 3.700(a)(3) and (5).  Consequently, this claim must be denied.

The Board is sympathetic to the Veteran, as the letter informing him that his compensation benefits would be stopped in 1993 was sent in March 1993, more than 20 years ago.  The Board understands that the Veteran did not request that his benefits be stopped; however, the claims file shows that such was done, as no review examination was conducted for the Veteran to continue to receive disability benefits.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the recoupment of the amount of separation pay from payments of VA disability compensation benefits is required by law.


ORDER

Recoupment of severance pay is proper; the appeal is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


